Citation Nr: 9910140	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother, and Terry T.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran had active service from November 1968 to December 
1969.

The veteran submitted additional evidence from the Social 
Security Administration following certification of his appeal 
to the Board of Veterans' Appeals (Board).  The veteran's 
representative also submitted a waiver of the veteran's right 
to initial Regional Office (RO) consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (1998).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is demonstrably unable to obtain or retain 
employment due to PTSD.



CONCLUSION OF LAW

A 100 percent evaluation for PTSD is warranted.  38 U.S.C.A. 
§ § 1155, 5107 (West 1991); 38 C.F.R. § § 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records reveal that the veteran was awarded citations 
and medals, including the Purple Heart.

In March 1996, the veteran filed his claim for service 
connection for PTSD.

A social work assessment dated in March 1996 reflects the 
veteran experienced intrusive thoughts on a daily basis and 
recurrent nightmares.  The veteran was oriented as to time, 
place, and person.  His mood was typically depressed, and his 
affect was noted as detached and withdrawn.  The veteran was 
noted as sensitive, compassionate, and angry.  The impact of 
PTSD on social and occupational functioning was noted as 
extreme.  It was noted that the veteran was employed as a 
truck driver.  It was also noted that the veteran probably 
used the isolation of the truck cab to reduce and control 
social interaction.  It was further noted that the veteran 
overworked in part to control or to distract his PTSD 
symptomatology.  The social worker noted that "[i]n nearly 
sixteen years of counseling combat veterans, I do not recall 
meeting a person whose combat related PTSD is more severe."  
A Global Assessment of Functioning (GAF) score of 30 was 
noted.  

Upon Department of Veterans Affairs (VA) PTSD examination 
dated in August 1996, a diagnosis of chronic PTSD with 
depressive features was noted.  The veteran's thought 
processes were sequentially pertinent and relevant.  Thought 
content showed no evidence of delusions, obsessions, or 
compulsions, and the veteran denied hallucinations.  The 
veteran was oriented as to time, place and person.  The 
veteran was able to do simple calculations and reversals and 
simple and complex abstractions.  Recent and remote memory 
was grossly intact.  The veteran was considered to be in the 
"bright normal range of intelligence."  The veteran 
reported feeling angry all of the time, distrustful, unable 
to become interested in anything, and uninterested in being 
around people.  The veteran reported nightmares several times 
per month that would wake him up sweaty, shaking, panting, 
scared, and with his heart pounding.  The veteran also 
reported flashbacks, and intrusive recollections, often all 
day long.  The examiner noted the veteran had found a job 
situation which allowed him to isolate himself completely 
from other people, to stay busy, and to stay away from a 
normal life style.  A GAF score of 30 was assigned in spite 
of the fact that the veteran was employed by his father as a 
long haul trucker.  The examiner further noted that the 
veteran appeared to not have many options in terms of career 
choices because of his PTSD and had managed "at least 
temporarily to find a situation which allowed him to earn 
money and essentially withdraw socially and from a normal 
industrial base."  

A social work assessment dated in August 1996 noted that the 
veteran drove 500-600 miles per day to and from Arizona with 
1-2 days off per week.  The veteran reported an inability to 
sleep and self-medication with alcohol.  The veteran also 
reported a loss of appetite.  

In a September 1996 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.

In a letter from a former professor, M.B., dated in February 
1997, the veteran was described as an above-average student.  
The professor stated that in his opinion, the veteran was 
severely traumatized by his Vietnam War experience, and he 
was preoccupied with the meaning of the war.  The professor 
further stated that as a result of this trauma, the veteran 
had difficulty dealing with job situations and his job 
prospects were poor.  

At a RO hearing conducted in March 1997, the veteran, his 
brother, and Terry T. testified.  Terry T. testified that the 
veteran had a consistent pattern of social isolation, and had 
probably lost many jobs because of his difficulty in 
maintaining contact with others.  The veteran testified that 
he had no social life; he worked and went home.  The veteran 
also testified that he lost his truck-driving job in 
December.  The veteran testified that while he was driving 
the truck he slept in the truck and ate out of a cooler.  The 
veteran also testified to difficulty sleeping.  The veteran 
testified that he could not remember the last time he went 
fishing.  The veteran's brother testified that the veteran 
had no social life.  The veteran's brother also testified 
that the veteran experienced flashbacks about once every two 
weeks.  

VA outpatient treatment records dated from September 1996 to 
July 1997 reflect complaints of depression, nightmares, 
intrusive thoughts, and anxiety.  It was noted that the 
veteran talked about isolating himself further by moving to 
Alaska.  

Upon VA PTSD examination dated in November 1997, the veteran 
appeared with a "scruffy looking" beard and wearing worn 
and soiled clothes.  Affect was noted as appropriate to 
subject matter except when discussing Vietnam related topics, 
at which point the veteran became obviously agitated and 
appeared to be tenuous in his emotional control.  The veteran 
reported driving a truck when he was able.  The veteran 
reported waking several times per week to 2-3 times per night 
sweaty, chilled, short of breath, scared, and with his heart 
pounding because of a variety of combat related nightmares.  
The veteran reported flashbacks on a frequency of weekly to 
several per day.  The veteran further reported intrusive 
recollections several times per day of a variety of his 
Vietnam experiences.  It was noted that unexpected noise 
caused the veteran to be very hostile, terrified, short of 
breath, and caused his heart to pound.  It was further noted 
that unexpected touch caused the veteran "to become very 
aggressive toward the toucher and to attack."  It was noted 
that the veteran had no social life and his employment was 
"gratis to his father."  A diagnosis of PTSD with 
depressive features was noted.  It was also noted that the 
veteran had psychosocial environmental problems relating to 
social environment, occupational problems, difficulty in 
maintaining and sustaining relationships since Vietnam, and 
high irritability.  

The veteran's brother submitted a statement dated in November 
1997 in which he described the veteran as a loner.  The 
veteran's brother stated the veteran's temper was "like a 
switch-off or on."  

The veteran's father submitted a statement dated in November 
1997 in which he stated that the veteran had been dismissed 
from several jobs due to his mood swings and violent temper.  
The veteran's father further stated that although he 
currently employed the veteran, he would be laid off within a 
couple of months.  The veteran's father further stated that 
because of his PTSD and age, the veteran's chances of having 
gainful employment were poor at best.  

A letter from a social worker dated in November 1997 reflects 
no indication of improvement in the veteran's functioning or 
mood.  

In a supplemental statement of the case dated in December 
1997, the RO increased the veteran's disability evaluation to 
50 percent. 

VA outpatient clinical records dated from November 1997 to 
September 1998 reflect the veteran reported daily thoughts 
about Vietnam and that he had gone back to having a loaded 
gun around.  It was noted that the veteran was unable to stay 
active due to surgery and weakness, resulting in worsening 
PTSD symptomatology.  

A VA discharge summary dated in January 1998 reflects a 
discharge diagnosis of ruptured sigmoid diverticulitis with 
multiple intra-abdominal abscesses.  

A copy of a decision by the Social Security Administration 
dated in February 1999 reflects that the veteran was found to 
be entitled to a period of disability commencing in December 
1997, and to disability insurance benefits.  The Social 
Security Administration found severe impairments of PTSD; 
major depression; chronic back pain with degenerative changes 
of the lumbar spine; chronic knee pain, likely secondary to 
osteoarthritis; status post perforated colon which led to 
peritonitis and colon surgery; and functioning colostomy.  
The Social Security Administration found that based upon the 
veteran's residual functioning capacity and vocational 
factors, there were no jobs existing which he could perform.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the veteran filed his 
claim prior to November 7, 1996.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998), a 30 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 30 percent evaluation is 
assigned when there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1998).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

Analysis

In the absence of evidence of active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce total social and industrial inadaptability, an 
increased evaluation is not warranted under the old criteria 
for a 100 percent evaluation for PTSD.  

While the veteran's PTSD disability picture does not meet 
each of the old criteria for a 100 percent schedular 
evaluation, the Court has held that the criteria in 
Diagnostic Code 9411 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In this case, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, thus 
warranting a 100 percent evaluation under Diagnostic Code 
9411.  Upon VA examination dated in August 1996, the examiner 
noted that the veteran did not appear to have many options in 
terms of career choices because of his PTSD.  In a February 
1997 letter from a former professor, M. B., the professor 
stated that the veteran had difficulty dealing with job 
situations and his job prospects were poor.  A November 1997 
letter from the veteran's father reflects the veteran had 
been dismissed from several jobs due to his mood swings and 
violent temper.  The veteran's father stated that because of 
his PTSD and age, the veteran's chances of having gainful 
employment were poor at best.  VA outpatient clinical records 
dated from November 1997 to September 1998 reflect a notation 
that the veteran was unable to stay active due to surgery and 
weakness and his PTSD symptomatology was worse as a result.  

It appears that the veteran has been unable to retain 
employment, in part, due to physical disability.  However, 
the evidence in support of the veteran's claim puts the 
evidence as a whole in equipoise.  In March 1996, a social 
work assessment noted intrusive thoughts on a daily basis, 
and the social worker noted that the veteran exhibited the 
most severe case of combat related PTSD he/she could recall.  
A GAF score of 30 was assigned.  Upon VA PTSD examination 
dated in August 1996, the examiner noted a GAF score of 30 
despite the fact that the veteran was employed by his father.  
The examiner noted that the veteran had "at least 
temporarily found a situation that allowed him to earn money 
and essentially withdraw socially and from a normal 
industrial base."  Additionally, upon VA PTSD examination 
dated in November 1997, the veteran reported waking several 
times per week to 2-3 times per night sweaty, chilled, short 
of breath, and with his heart pounding because of a variety 
of combat related nightmares.  The veteran reported 
flashbacks on a frequency of weekly to several per day.  The 
veteran further reported intrusive recollections several 
times per day of a variety of his Vietnam experiences.  It 
was noted that unexpected noise caused the veteran to be very 
hostile, terrified, short of breath, and caused his heart to 
pound.  It was further noted that an unexpected touch caused 
the veteran "to become very aggressive toward the toucher 
and to attack."  Thus, with reasonable doubt resolved in the 
veteran's favor, the Board concludes that the veteran is 
unable to obtain or retain employment because of PTSD and a 
100 percent schedular rating is warranted pursuant to the old 
provisions of Diagnostic Code 9411.  The Board further 
concludes that in light of the granting of a 100 percent 
schedular evaluation for PTSD under the old criteria, 
evaluation of the veteran's disability evaluation under the 
new criteria is not necessary.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  As the 
Board has concluded that a 100 percent schedular evaluation 
is warranted, no prejudice has resulted herein.




ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the provisions governing the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

